Jfotirtlj Court of i
                                              Antonio,

                                         January 16. 2014


                                       No. 04-13-00511-CR


                                    Timothy Paul MURNANE,
                                               Appellant


                                                  v.




                                      The STATE of Texas,
                                               Appellee


                    From the 399lh Judicial District Court. Bcxar County. Texas
                                   Trial Court No. 2012CR5755
                              Honorable Ray Olivarri. Judge Presiding


                                          O R I) E R

          On December 19. 2013, we abated this appeal and remanded it to the trial court.     We
ordered the trial court lo make spccillc findings of fact and conclusions of law. and file them in
this court not later than January 21. 2014.

          On January 15. 2014, the Honorable Ray Olivarri, presiding judge of the 399th District
Court, filed a motion for extension of time to file the supplemental findings of fact and
conclusions of law until February 14, 2014. The trial court's motion is GRANTED.

          We ORDKR the trial court to file the supplemental findings of fact and conclusions of
law in this court not later than February 14, 2014.




                                                       Patricia O. Alvarez. Justice


     .^:j^/\\^l!NESSr,WlrIERi:()l-\ I have hereunto set my hand and affixed the seal of the said
courf o^lliis'T6*tlVda>.ptH!anuar\'. 2014.

f.: O /



 % 0\ ^\ /^ :::
  'V >;N.             X"v^'                            Clerk of Court